Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted with the response of February 18, 2022 did not comply with 37 CFR 1.84 and MPEP 1413. Examiner Engle called Applicant’s representative, Jason Swartz, on March 1, 2022 to discuss the drawings and request new drawings submitted as a supplemental response.
A supplement amendment correcting the drawings was filed on March 2, 2022.

Allowable Subject Matter
Claims 31-36 are allowed.
Claims 1 (as amended), 2-4, 6 (as amended), 7, 9 (as amended), 10 (as amended), 11, 15 (as amended), and new claims 31-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims amended claims 1, 10 and 37 the prior art does not disclose that for each the first fin and the second fin, the groove is formed on a surface of the fin blade that is not on a perimeter of the fin blade. Claims 2, 3, 4, 6, 7, 9, 11, 15 are allowed based on their dependency on claims 1 or 10.
Regarding claim 31, the prior art does not disclose a pair of interlocking fins wherein each fin comprises a male lock positioned on a lateral side and a female lock positioned on an opposing lateral side wherein the pair of interlocking fins are configured to interlock by mating 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees: /CSW/ /E.D.L/                                          SPRS, Art Unit 3993